Case 3:18-cv-00897-TJC-PDB Document 11 Filed 11/08/18 Page 1 of 3 PageID 41




                      UNITED STATES DISTRICT COURT
                                FOR THE
                       MIDDLE DISTRICT OF FLORIDA
  JOHN KOGUT,                                     )
                                                  )
                        Plaintiff,                )
                                                  )
         v.                                       ) Case No.: 3:18-cv-00897-TJC-PDB
                                                  )
  DIVERSIFIED CONSULTANTS, INC.,                  )
                 Defendant.                       )
                                                  )
                                                  )

                                STIPULATION TO DISMISS

  TO THE CLERK:

         Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the

  dismissal with prejudice and with each side to bear its own costs and attorney’s fees.


  /s/ Dayle Marie Van Hoose                     /s/ Amy L. Bennecoff Ginsburg
   Dayle Marie Van Hoose, Esq.                     Amy L. Bennecoff Ginsburg, Esq.
   Sessions, Fishman, Nathan & Israel, LLC         Kimmel & Silverman, P.C.
   Suite 195                                       30 East Butler Pike
   3350 Buschwood Park Dr                          Ambler, PA 19002
   Tampa, FL 33618                                 Phone: 215-540-8888
   Phone: 813-440-5327                             Fax: 877-788-2864
   Fax: 866-466-3140                               Email: aginsburg@creditlaw.com
   Email: dvanhoose@sessions.legal                 Attorney for Plaintiff
   Attorney for the Defendant
                                                  Date: November 8, 2018
  Date: November 8, 2018



                                        BY THE COURT:



                                        _________________________
                                                                J.
Case 3:18-cv-00897-TJC-PDB Document 11 Filed 11/08/18 Page 2 of 3 PageID 42




                                   Certificate of Service

         I hereby certify that I have served a copy of the foregoing document by Notice of
  Electronic Filing on this 8th day of November, 2018:


  Dayle Marie Van Hoose, Esq.
  Sessions, Fishman, Nathan & Israel, LLC
  Suite 195
  3350 Buschwood Park Dr
  Tampa, FL 33618
  Phone: 813-440-5327
  Fax: 866-466-3140
  Email: dvanhoose@sessions.legal

  Jocelyn Christine Smith, Esq.
  Sessions, Fishman, Nathan & Israel, LLC
  Suite 195
  3350 Buschwood Park Dr
  Tampa, FL 33618
  Phone: 813-440-5328
  Fax: 866-466-3140
  Email: jsmith@sessions.legal

  Rachel A. Morris, Esq.
  Sessions, Fishman, Nathan & Israel, LLC
  Suite 195
  3350 Buschwood Park Dr
  Tampa, FL 33618
  Phone: 813-890-2464
  Fax: 866-466-3140
  Email: rmorris@sessions.legal
  Attorney for the Defendant
Case 3:18-cv-00897-TJC-PDB Document 11 Filed 11/08/18 Page 3 of 3 PageID 43




                                     /s/ Amy L. Bennecoff Ginsburg
                                     Amy L. Benecoff Ginsburg, Esq.
                                     Kimmel & Silverman, P.C.
                                     30 East Butler Pike
                                     Ambler, PA 19002
                                     Phone: 215-540-8888
                                     Fax: 877-788-2864
                                     Email: aginsburg@creditlaw.com
                                     Attorney for the Plaintiff
